Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (this “Agreement”), effective as of September 6, 2007 (the “Amendment Date”) is between Rosetta Resources Inc., a Delaware corporation (“Employer”), and John M. Thibeaux (“Executive”), and supersedes and replaces that certain Employment Agreement between Employer and Executive dated January 8, 2007 (the “Effective Date”). WHEREAS, Executive has been employed as Vice President of Employer; and WHEREAS, the parties desire to amend and restate the Employment Agreement dated as of January 8, 2007, all as herein provided; NOW, THEREFORE, the parties hereto agree as follows: 1.
